Name: 85/634/EEC: Commission Decision of 19 December 1985 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Danish, German, Italian and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  agricultural policy;  tariff policy;  trade;  forestry;  international trade
 Date Published: 1985-12-31

 Avis juridique important|31985D063485/634/EEC: Commission Decision of 19 December 1985 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the French, Danish, German, Italian and Dutch texts are authentic) Official Journal L 379 , 31/12/1985 P. 0045 - 0050COMMISSION DECISION of 19 December 1985 authorizing certain Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of oak wood originating in Canada or the United States of America (Only the Danish, Dutch, French, German and Italian texts are authentic) (85/634/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 85/173/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by Belgium, Denmark, the Federal Republic of Germany, France, Italy, Luxembourg and the Netherlands, Whereas, pursuant to the provisions of Directive 77/93/EEC, oak wood with bark attached, originating in North American countries, may, in principle, not be introduced into the Community because of the risk of introducing Ceratocystis fagacearum, the cause of oak wilt; Whereas, however, Article 14 (3) of the said Directive permits derogations from that rule, provided that it is established that there is no risk of spreading harmful organisms; Whereas Commission Decision 80/566/EEC (3), as last amended by Decision 82/92/EEC (4), has already granted derogations in respect of oak wood originating in Canada; Whereas Commission Decision 83/78/EEC (5), as amended by Decision 84/96/EEC (6), has also granted revised derogations in respect of oak wood originating in the United States of America; Whereas experience has shown that it did not in practice prove possible to apply major parts of the latter Decision; Whereas updated information collected in April 1985 has enabled the Community to lay down improved conditions in respect of the guarantees to be given by the United States of America and of the official checks of the material on arrival in the Community; whereas in particular the formerly approved concept of 'white-county-origin' identification should be abandoned; Whereas, therefore, the Commission has established, on the basis of the information available at present, that, in respect of Canada or the United States of America, the risk of spreading Ceratocystis fagacearum is obviated provided that the revised special technical conditions are satisfied; Whereas however the seasonal shipment facilities for oak wood belonging to the white oak group are justified only in those parts of the Community where potential vectors of Ceratocystis fagacearum have little or no activity during the winter, i.e. in areas north of 45 ° latitude; Whereas the requesting Member States should therefore be authorized to provide for derogations in respect of oak wood originating in Canada or the United States of America under those special technical conditions, for a period appropriate to gain operational experience of the system; whereas the system will be improved or extended in the light of such experience; Whereas the authorization should be restricted to oak logs, i.e. oak wood retaining all of its natural round surface; whereas other oak wood such as logs without bark, flitches, boards, etc. remain subject to the general provisions of Directive 77/93/EEC applicable to oak wood originating in North American countries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 11. Belgium, Denmark, the Federal Republic of Germany, France, Italy, Luxembourg and the Netherlands are hereby authorized, with effect from 1 December 1985, to provide under the conditions laid down in paragraph 2 for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of Directive 77/93/EEC, with regard to the requirements referred to in Part A (2) of Annex IV for logs of Quercus with bark attached, originating in Canada or the United States of America. 2. For the purpose of paragraph 1, the following conditions shall be satisfied:(a) each log shall, (i) where it originates in Canada, either - be fumigated and so identified in accordance with the provisions laid down in Annex I, or -be marked, in the area of origin and under the supervision of officials of 'Agriculture Canada', with a sign which is suitable to ensure the Canadian origin of the log and has been approved by 'Agriculture Canada';(ii)where it originates in the United States of America, be fumigated and so identified in accordance with the provisions laid down in Annex I;in the case of logs originating in the United States of America, but to be dispatched via Canadian ports of shipment, all or part of the measures to be undertaken under Annex I by the official plant protection organization concerned may be carried out by 'Agriculture Canada'; (b)the logs may be imported into the Community only via the following ports of unloading: - Amsterdam, - Le Havre, - Antwerpen,- Livorno, - Arhus,- Marseille, - Bremen,- Napoli, - Bremerhaven,- Nordenham, - Hamburg,- Ravenna, - Kobenhavn,- Rotterdam, - Salerno.Upon notification by the Member States concerned, changes to the list of ports of unloading can be made by the Commission, after consultation with the other Member States; (c)the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by officials specially instructed or trained for the purposes of this Decision, either in the ports mentioned in (b) or at the first place of storage referred to in (e); should the port of unloading and the first place of storage be located in different Member States, the conditions for information related to the arrival of the consignment and the place where the inspections are carried out shall be determined in agreement between the official plant protection organizations concerned; (d)the inspections referred to in (c) shall comprise at least:- a thorough examination of each phytosanitary certificate,- an identity check consisting of comparing the marking on each log and the number of logs with the information given in the related phytosanitary certificate,- in the case of logs declared to be fumigated, a fumigation colour reaction test as specified in Annex II, on an appropriate number of the logs selected at random from each consignment. Where the inspections do not give full evidence for compliance with the conditions laid down in (a), the whole consignment shall be rejected and removed from the Community, and the plant protection organizations of all other Member States and the Commission shall immediately be informed by telex of the details of the consignment concerned; in exceptional cases, the plant protection organization of the Member State concerned may take a different decision, provided that alternative adequate safeguards against the spread of Ceratocystis fagacearum are taken; in such cases, the above information shall comprise a justification for such decision and the details of the alternative safeguards; (e)the logs shall be stored only at places which have been notified to the official plant protection organization of the Member State concerned and which have appropriate wet storage facilities, available at least for the period specified in (f); (f)the logs shall be subject to continuous wet storage, starting at the latest at the time of flushing in the neighbouring oak stands; (g)the neighbouring oak stands shall be regularly inspected for symptoms of Ceratocystis fagacearum at appropriate times by the official plant protection organization of the Member State concerned. Where symptoms which may have been caused by Ceratocystis fagacearum are found on inspection, further official testing shall be carried out in accordance with appropriate methods to confirm whether or not this fungus is present; where its presence is confirmed, the Commission shall immediately be informed thereof by telex; (h)the bark and other waste arising from processing shall immediately be destroyed at the place of processing; (i)fumigated logs may be exempted from the conditions laid down in (e), as far as the wet storage facilities are concerned, and in (f) and (h); (k)prior to import, the importer or his agents shall notify each instance of importation sufficiently in advance to the competent official authority of the Member State of the envisaged first place of storage, indicating- the quantity of logs,- whether the logs will have been fumigated or not,- the country of origin,- the port of shipment,- the port or ports of unloading,- the place or places of storage,- the place or places of destination where processing will be carried out; (l)the importer or his agents shall be officially informed, prior to import, of the conditions laid down in this Decision; copies of the aforementioned information shall be conveyed officially to the official authorities competent in respect of the port of unloading. Article 2The Member States mentioned in Article 1, other than Italy, may exempt logs of Quercus species belonging to the white oak group from the fumigation condition laid down in Article 1 (2) (a), provided that the following conditions are satisfied. (a) the logs shall be in consignments composed solely of logs belonging to species of the white oak group, and be so identified in accordance with the provisions laid down in Annex III; (b)the logs shall have been dispatched from the ports of shipment not earlier than 15 October and reach the ports of unloading not later than 30 April provided that wet storage referred to in Article 1 (2) (f) is ensured by that latter day at the latest, subject to certain tolerances which may be granted by the plant protection organization of the Member State concerned, for reasons for unforeseeable delays in arrival; (c)the logs shall not be permitted to be introduced into or through areas south of 45 ° latitude; however, Marseille may be used as port of unloading, provided that it is ensured that the consignment is moved immediately to areas north of 45 ° latitude; (d)the inspections referred to in Article 1 (2) (c) and (d) shall comprise, in place of the fumigation colour reaction test, a white oak log identification colour test as specified in Annex III, on at least 10 % of the logs selected at random from each consignment. Article 31. Logs which have been imported into one of the Member States under the conditions laid down in Articles 1 or 2, may be reconsigned into another Member State only after information has been exchanged between the official plant-protection organizations of the Member States concerned under conditions which have been agreed between them prior to such introduction. 2. The requirements laid down in Articles 1 (2) (e), 1 (2) (f) and 3 (1) shall no longer apply where there is evidence that the logs have undergone a treatment or processing corresponding to that described in Part A (2) of Annex IV to Directive 77/93/EEC. 3. In the case of oak wood with bark attached coming from a Member State or a third country, and intended for a Member State, the official plant health certificate required under the provisions of Directive 77/93/EEC shall indicate the origin of the wood where that origin has been established by the official plant-protection organization of the issuing Member State or third country. Otherwise the origin shall be indicated as 'unknown' or as 'declared origin'. 4. Member States introducing oak wood with bark attached under a plant health certificate with origin indications as specified in paragraph 3, second sentence, may treat such wood as if originating in Canada or the United States of America. Article 4The authorization granted in Articles 1 and 2 shall expire on 31 October 1990. It shall be revoked in so far as it is established that the conditions laid down therein are not sufficient to prevent the introduction of Ceratocystis fagacearum or have not been complied with. Article 5The Member States concerned shall notify the Commission and the other Member States of the provisions under which they make use of the authorizations granted in Articles 1 and 2. Article 6The authorizations granted in Commission Decisions 80/566/EEC and 83/78/EEC are hereby revoked with effect on 1 January 1986. Article 7This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the French Republic, the Italian Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands. Done at Brussels, 19 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 65, 6. 3. 1985, p. 23. (3) OJ No L 149, 17. 6. 1980, p. 42. (4) OJ No L 42, 13. 2. 1982, p. 19. (5) OJ No L 51, 24. 2. 1983, p. 42. (6) OJ No L 51, 22. 2. 1984, p. 21.